      Case 2:18-cv-00857-CJB-JVM Document 77 Filed 04/20/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


DWIGHT HARRIS                                            CIVIL ACTION

VERSUS                                                   No. 18-857

JEAN LOVETT, ET AL.                                      SECTION: “J”(1)


                                      ORDER

      Before the Court is a Motion to Dismiss for Failure to State a Claim (Rec. Doc.

72) filed by Defendants Deputy Marcus Borne, Deputy Mark Giammaria, Deputy

Brittany Jenkins, and Deputy Chief Sue Ellen Monfra, officers with the Jefferson

Parish Sheriff’s Office. Defendants argue that Plaintiff’s claims against them should

be dismissed because his claims related to his arrest are barred by Heck v. Humphrey,

512 U.S. 477 (1994), and they were not involved in the alleged denial of medical

treatment while Plaintiff was incarcerated at the Jefferson Parish Correctional

Center (“JPCC”).

      Plaintiff’s claims arise out of his October 1, 2017 arrest, during which he

alleges he was severely beaten by several deputies, including Defendants Borne and

Jenkins. Plaintiff was subsequently convicted of resisting arrest by force or violence.

See LA. R.S. 14:108. Because “a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction” and Plaintiff has not shown that his conviction

has been reversed or otherwise invalidated, his claims under 42 U.S.C. § 1983 are

barred by Heck. Connors v. Graves, 538 F.3d 373, 376 (5th Cir. 2008) (internal

quotation marks and citation omitted). This same rationale bars Plaintiff’s state law
      Case 2:18-cv-00857-CJB-JVM Document 77 Filed 04/20/20 Page 2 of 2



claims arising from his arrest. See Williams v. Harding, 2012-1595, p. 7 (La. App. 1

Cir. 4/26/13), 117 So. 3d 187, 191.

      Defendant Monfra is the administrator of the JPCC. Plaintiff claims he was

denied adequate medical treatment because he suffers from sleep apnea and has not

received a CPAP machine. Nevertheless, Plaintiff’s deliberate indifference claim

must be dismissed because he has not alleged that Monfra “refused to treat him,

ignored his complaints, intentionally treated him incorrectly, or engaged in any

similar conduct that would clearly evince a wanton disregard for any serious medical

needs.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation

marks and citation omitted).

      Accordingly,

      IT IS HEREBY ORDERED that the Motion is GRANTED, and Plaintiff’s

claims are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Stay (Rec. Doc. 75)

is DENIED.

      New Orleans, Louisiana this 20th day of April, 2020.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE




                                         2
